Case 7:15-cr-00005-VB Document 386 Filed 03/19/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

-- - x
UNITED STATES OF AMERICA :
ORDER
Vv. hos
15 CR 05-2 (VB)
JESSE DABBS, :
Defendant. :
pene eee eee ee eee X

The above-captioned case, in which there is a pending violation of supervised release

(“VOSR”), has been reassigned to the undersigned. The VOSR is based, at least in part, on the

 

conduct charged in a separate case involving this defendant, under docket number 19cr700-2
(VB). In case number 19cr700-2 (VB), Mr, Dabbs has pleaded guilty and sentencing is
scheduled for March 29, 2021, at 2:30 p.m.

The Court will conduct a status conference in the VOSR matter at the same date and time
as the sentencing in case number 19cr700-2. To ensure that these two cases are managed
efficiently, counsel shall submit a joint letter advising the Court as to the status of the VOSR

matter by no later than March 24, 2021. Specifically, counsel shall advise the Court whether

 

defendant intends to admit to the specification charging the same conduct to which he has
pleaded guilty in 19cr700-2, or to any other specification. If that is the case, the Court intends to
allocute defendant on the VOSR on March 29, 2021, and if appropriate, sentence him on the
VOSR at the same time he is sentenced on 19cr700-2.

Dated: March 19, 2021
White Plains, NY

 

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
